United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1743
                         ___________________________

                                   Fred Watson

                                       Plaintiff – Appellee

                                         v.

                    Eddie Boyd, III; City of Ferguson, Missouri

                                    Defendants - Appellants
                                  ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: March 16, 2021
                               Filed: June 30, 2021
                                  ____________

Before SHEPHERD, ERICKSON, and KOBES, Circuit Judges.
                         ____________

SHEPHERD, Circuit Judge.

       After he was cited at a Ferguson, Missouri park, Fred Watson brought claims
under 42 U.S.C. § 1983 against Officer Eddie Boyd and the City of Ferguson (the
City) for violations of Watson’s First, Fourth, and Fourteenth Amendment rights.
The district court found that Officer Boyd was not entitled to qualified immunity and
accordingly denied Officer Boyd and the City’s joint motion for summary judgment.
Officer Boyd and the City appeal. Having jurisdiction over the claims against
Officer Boyd under the collateral order doctrine, we vacate the district court’s order
denying Officer Boyd and the City’s joint motion for summary judgment and remand
so that the district court may further consider Officer Boyd’s asserted entitlement to
qualified immunity. Further, we dismiss the City’s appeal for lack of jurisdiction.

                                            I.

       This case arises out of a police interaction between Watson and Officer Boyd
at a Ferguson, Missouri park. Officer Boyd seized Watson, searched Watson’s
vehicle, pointed his gun at Watson for roughly ten seconds, and ultimately cited
Watson with the following nine violations: (1) driving without a driver’s license;
(2) driving without insurance; (3) having illegal windshield tint; (4) failing to
register his vehicle in Missouri; (5) failing to display an inspection sticker; (6) failing
to wear a seat belt; (7) possessing an expired Missouri license; (8) failing to comply;
and (9) making a false statement.1

       Watson filed suit, asserting claims against Officer Boyd under 42 U.S.C.
§ 1983 for violations of his Fourth and Fourteenth Amendments rights to be free
from unlawful searches, seizures, and force; his First Amendment right to be free
from retaliation for requesting Officer Boyd’s name and badge number; and his
Fourth and Fourteenth Amendment right to be free from malicious prosecution.
Watson also asserted Monell2 claims under § 1983 against the City for maintaining
a custom of unconstitutional conduct by police officers; failing to adequately screen
Officer Boyd during the hiring process; inadequately training Officer Boyd; and
failing to supervise or discipline Officer Boyd. Officer Boyd and the City filed a
joint motion for summary judgment and a separate joint motion to strike certain
materials not at issue on appeal. The district court found that Officer Boyd is not
entitled to qualified immunity on Watson’s claims of unlawful seizure, search, force,

      1
       Officer Boyd issued the first seven citations on the scene; he issued the latter
two after the fact.
      2
          Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).
                                           -2-
and retaliation because the parties disputed the facts in their entirety and a reasonable
jury could find in favor of Watson. On Watson’s malicious prosecution claim, the
district court granted summary judgment in favor of Officer Boyd on the basis that
he was entitled to qualified immunity, finding that this Court has yet to recognize
such a claim under § 1983.3 Finally, the district court generally denied the City
summary judgment on Watson’s Monell claims because it found that Officer Boyd
was not entitled to qualified immunity for the underlying conduct. Although it
granted summary judgment to the City on Watson’s inadequate-training claim, the
district court found that a reasonable jury could find that the City had maintained a
custom of unconstitutional conduct, failed to screen Officer Boyd, and failed to
supervise or discipline Officer Boyd. Accordingly, it denied the City’s request for
summary judgment on those claims. Officer Boyd and the City appeal the district
court’s denial of qualified immunity and summary judgment.

                                           II.

       As an initial matter, Watson contends that this Court lacks jurisdiction to
review Officer Boyd’s appeal because the district court denied summary judgment
on the basis that genuine issues of material fact exist, and we lack jurisdiction to
review whether an issue is genuine. “At summary judgment, qualified immunity
shields a law enforcement officer from liability in a § 1983 action unless: ‘(1) the
facts, viewed in the light most favorable to the plaintiff, demonstrate the deprivation
of a constitutional or statutory right; and (2) the right was clearly established at the
time of the deprivation.’” Stark v. Lee Cnty., 993 F.3d 622, 625 (8th Cir. 2021)
(citation omitted). “[I]f there is a genuine dispute concerning predicate facts
material to the qualified immunity issue,” a district court must deny summary
judgment. Morris v. Zefferi, 601 F.3d 805, 808 (8th Cir. 2010) (alteration in
original) (citation omitted). A district court’s denial of a motion for summary
judgment on the basis of qualified immunity is appealable under the “collateral
order” doctrine, see Mitchell v. Forsyth, 472 U.S. 511, 530 (1985), but our


      3
          This claim is not before this Court on appeal.
                                           -3-
jurisdiction is limited. We lack jurisdiction to review “whether or not the pretrial
record sets forth a ‘genuine’ issue of fact for trial.” Johnson v. Jones, 515 U.S. 304,
320 (1995); see also Thurmond v. Andrews, 972 F.3d 1007, 1011 (8th Cir. 2020).
Rather, our jurisdiction allows us to review orders denying qualified immunity to
the extent “they resolve a dispute concerning an ‘abstract issu[e] of law’ relating to
qualified immunity.” Behrens v. Pelletier, 516 U.S. 299, 313 (1996) (alteration in
original) (citation omitted).

       Here, Officer Boyd contends that the district court failed to conduct a proper
qualified immunity analysis on both prongs. First, Officer Boyd argues that the
genuine issues that the district court found precluded summary judgment were not
“material” to Watson’s claims, particularly Officer Boyd’s entitlement to qualified
immunity. While we lack jurisdiction under Johnson to review whether the issues
are “genuine,” whether the issues are “material”—that is, whether the facts in
contention “might affect the outcome of the suit under governing law,” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)—is a legal question reviewable under
our limited jurisdiction. See New v. Denver, 787 F.3d 895, 899 (8th Cir. 2015).
Second, Officer Boyd contends that the district court failed to adequately consider
whether Watson’s rights, if deprived by Officer Boyd’s conduct, were clearly
established at the time of the incident. See Appellant’s Br. at 24 (“More
significantly, neither Watson, nor the District Court, identified any clearly
established case law (either in the form of controlling authority or any robust
consensus of persuasive authority) that would have placed the various constitutional
challenges raised by Watson beyond debate at the time of the stop.”). Whether the
district court upheld “its threshold duty to make ‘a thorough determination of [a law
enforcement officer’s] claim of qualified immunity’” is a legal question that we may
review even under our limited jurisdiction. See N.S. v. Kan. City Bd. of Police
Comm’rs, 933 F.3d 967, 970 (8th Cir. 2019) (reviewing the adequacy of the district
court’s qualified immunity analysis under limited jurisdiction); see also, e.g., Jones
v. McNeese, 675 F.3d 1158, 1162-63 (8th Cir. 2012) (same); O’Neil v. City of Iowa
City, 496 F.3d 915, 918 (8th Cir. 2007) (same). Because neither of these issues


                                         -4-
“‘require us to resolve any disputed issues of evidentiary sufficiency,’ we have
jurisdiction.” See Jones, 675 F.3d at 1161 (citation omitted).

                                           III.

       First, Officer Boyd claims that the district court erred by finding that the
genuine issues of fact were material to determining whether his conduct violated
Watson’s constitutional rights. When reviewing a law enforcement officer’s
entitlement to qualified immunity at summary judgment, a district court “must take
a careful look at the record, determine which facts are genuinely disputed, and then
view those facts in a light most favorable to the non-moving party as long as those
facts are not so ‘blatantly contradicted by the record . . . that no reasonable jury could
believe [them].’” O’Neil, 496 F.3d at 917 (alterations in original) (quoting Scott v.
Harris, 550 U.S. 372, 380 (2007)). However, a district court cannot deny summary
judgment by merely finding that genuine issues of fact exist; those issues must also
be material—that is, affecting the outcome of the suit under the applicable law. See
Anderson, 477 U.S. at 248; see also K.W.P. v. Kan. City Pub. Schs., 931 F.3d 813,
821 (8th Cir. 2019) (“The mere existence of some factual dispute is not enough to
defeat this [C]ourt’s jurisdiction over an interlocutory appeal: If the disputed facts
are not material to this legal question, ‘the denial of summary judgment is
[immediately] reviewable as a question of law.’” (second alteration in original)
(citation omitted)).

       While Officer Boyd asks this Court to review the district court’s materiality
determination on the merits, we find that the district court’s order failed to address
materiality in a manner “sufficient to permit meaningful appellate review of the
qualified immunity decision.” Walton v. Dawson, 752 F.3d 1109, 1116 (8th Cir.
2014) (citation omitted). “Because qualified immunity is ‘an immunity from suit
rather than a mere defense to liability’” and “is effectively lost if a case is
erroneously permitted to go to trial,” Pearson v. Callahan, 555 U.S. 223, 231 (2009)
(quoting Mitchell, 472 U.S. at 526), law enforcement officers are at least “entitled
to a thorough determination of their claim of qualified immunity if that immunity is
                                           -5-
to mean anything at all.” O’Neil, 496 F.3d at 918. When, as here, the district court
stops short of addressing the materiality of the genuine issues of fact, it essentially
fails to carry out its “threshold duty,” and remand for additional explanation is most
appropriate. See N.S., 933 F.3d at 970 (remanding for a more thorough qualified
immunity analysis when the district court “did little more than summarize the
parties’ allegations and decide that the combination of a ‘general . . . right to be free
from excessive force’ and the presence of ‘genuine issues of material fact[]’
precluded summary judgment” (alterations in original)); see also Jones, 675 F.3d at
1163 (remanding when the district court’s analysis was “so scant” that this Court
was “unable to discern if the district court even applied both steps of the qualified
immunity inquiry to all of the summary judgment claims”); O’Neil, 496 F.3d at 918
(remanding when the district court provided only “a truncated analysis” that
contained “absolutely no discussion” of the clearly established prong).

       When analyzing the first prong of the qualified immunity inquiry—whether
Officer Boyd’s actions violated Watson’s constitutional rights—the district court set
forth in detail the parties’ numerous factual disputes, and we are without jurisdiction
to determine whether these disputes are genuine. See Walton, 752 F.3d at 1116.
However, the district court did not test Watson’s version of the facts against the
substantive law to determine whether these disputes are material. When discussing
Watson’s Fourth Amendment seizure claim, the district court commenced its
analysis by citing case law that outlined the general legal standards for probable
cause and reasonable suspicion, but it largely failed to apply this case law, or more
analogous cases, to Watson’s version of the facts. For example, while Officer Boyd
cited Watson for excessive windshield tint and the district court found that the
existence of such tint was in dispute among the parties, the district court failed to
explain how this dispute is material to the initial stop’s probable cause or reasonable
suspicion inquiry in light of other undisputed facts, e.g., Watson’s vehicle’s side
window tint and the absence of a front license plate. The fact that Officer Boyd cited
Watson only for excessive windshield tint does not eliminate the other facts from the
probable cause and reasonable suspicion analyses, i.e., what Officer Boyd
“reasonably knew at the time” of the initial stop. See United States v. Williams, 929
                                          -6-
F.3d 539, 544 (8th Cir. 2019) (citation omitted). Without further explanation, we
are only able to speculate about rather than review the district court’s decision. See
Walton, 752 F.3d at 1116 (“District courts must make reasoned ‘findings of fact and
conclusions of law’ sufficient to permit meaningful appellate review of the qualified
immunity decision.” (citation omitted)).

       The district court also failed to conduct the materiality inquiry by framing
legal questions as factual ones. For example, on multiple occasions the district court
held that genuine fact disputes existed as to whether Officer Boyd had probable
cause or reasonable suspicion. However, whether probable cause or reasonable
suspicion existed is a legal question that the district court must resolve, construing
the genuine fact disputes in the light most favorable to the non-moving party. See
Odom v. Kaizer, 864 F.3d 920, 923 (8th Cir. 2017) (“Whether probable cause existed
is a legal question . . . .” (citation omitted)); United States v. McLemore, 887 F.3d
861, 864 (8th Cir. 2018) (reviewing the existence of reasonable suspicion as a
question of law). Similarly, when analyzing the basis for the seat belt citation, the
district court held that a jury would have to determine whether Watson was
“operating” his vehicle—an element of the crime under Missouri law 4—when the
vehicle was merely “parked in a parking lot while idling.” But whether those
undisputed facts fit the definition of “operating” is a legal question. See generally
Cox v. Dir. of Revenue, 98 S.W.3d 548 (Mo. 2003) (en banc) (reviewing, as a
question of law, whether an individual was “operating” the vehicle when he was
sitting in a parked, idling vehicle).

       As noted, the district court’s failure to properly address the materiality of the
factual disputes largely occurred in its Fourth Amendment seizure analysis, but the
error also impacted its Fourth Amendment search and First Amendment retaliation

      4
         “Each driver . . . of a passenger car . . . operated on a street or highway in
this state . . . shall wear a properly adjusted and fastened safety belt that meets federal
National Highway, Transportation and Safety Act requirements.” Mo. Rev. Stat.
§ 307.178 (2006) (emphasis added).

                                           -7-
analyses. Watson’s search claim turns in part on whether the automobile exception
applies to the warrant requirement. Whether the automobile exception applies rests
on whether a reasonable officer would have had “probable cause to believe that an
automobile contain[ed] contraband or evidence of criminal activity,” justifying the
warrantless search. United States v. Shackleford, 830 F.3d 751, 753 (8th Cir. 2016).5
Similarly, a First Amendment retaliation claim turns on “the presence or absence of
probable cause for the arrest.” Nieves v. Bartlett, 139 S. Ct. 1715, 1724 (2019).
Because the district court’s initial determination of probable cause and reasonable
suspicion was incomplete, these determinations necessarily suffer from the same
defects. Additionally, while the district court’s Fourth Amendment excessive force
analysis does not hinge on the existence of probable cause or reasonable suspicion,
it nonetheless contains errors. The district court does not discuss analogous case
law, nor does it explain how subjective facts, such as Watson’s purpose of calling
the police on his cell phone, are material to the objective qualified immunity
analysis.    See Shelton v. Stevens, 964 F.3d 747, 752 (8th Cir. 2020)
(“Reasonableness must be judged from ‘the perspective of a reasonable officer on
the scene, rather than with the 20/20 vision of hindsight.” (citation omitted)).
Accordingly, we find that the district court failed to reach the materiality of the
genuine disputes and thus failed to fulfill “its threshold duty to ‘make a thorough
determination’” of Officer Boyd’s claim. N.S., 933 F.3d at 970 (citation omitted).

       Second, Officer Boyd claims that even if the district court did not err in its
first-prong analysis, the district court failed to determine whether Watson’s rights
were clearly established at the time of the stop. While a district court may address
the prongs in any order, it “may not deny qualified immunity without answering both
questions in the plaintiff’s favor.” Walton, 752 F.3d at 1116 (citing Pearson, 555
U.S. at 236). As such, a district court “should [not] deny summary judgment any
time a material issue of fact remains on the [constitutional violation] claim [because
to do so] could undermine the goal of qualified immunity.” Jones, 675 F.3d at 1161

      5
       In addition, the district court identified but did not address Officer Boyd’s
argument that the warrantless search was permitted as a search incident to arrest.
See R. Doc. 158, at 27-29. Its failure to address this argument was also in error.
                                          -8-
(alterations in original) (citation omitted). Here, in analyzing the clearly established
prong, the district court stated:

             Throughout this Memorandum and Order, the Court has outlined
      issues of fact regarding whether Boyd violated Watson’s constitutional
      rights. The Court holds that Watson has alleged constitutional
      violations against Boyd and that a reasonable officer would have known
      that his actions violated Watson’s constitutional rights. Thus, the Court
      finds that Boyd is not entitled to qualified immunity on the remaining
      claims.


R. Doc. 158, at 42. While the district court’s 43-page order cannot be described as
“truncated,” see O’Neil, 496 F.3d at 918, we find that this analysis is so “scant” that
we are unable to discern whether the district court applied the clearly established
prong at all, much less conducted a “thorough determination,” see Jones, 675 F.3d
at 1163. Our conclusion is not predicated on the analysis’s brevity alone but also on
the application of incorrect legal standards.

       Although the district court may have been incorporating its earlier
constitutional violation analysis by reference, this analysis is not pertinent to the
clearly established inquiry. For example, the district court made passing references
to “arguable probable cause,” but it failed to articulate and apply the standard to the
present case. See Bell, 979 F.3d at 607 (“In a case involving an arrest without
probable cause, officers have qualified immunity if they ‘reasonably but mistakenly
conclude[d] that probable cause [wa]s present.’ ‘This circuit often refers to this
standard using the shorthand “arguable probable cause.”’” (alterations in original)
(citations omitted)). Further, the clearly established standard is absent from the
district court’s reasonable suspicion inquiry. See Waters v. Madson, 921 F.3d 725,
736 (8th Cir. 2019) (“If we determine that an officer lacked reasonable suspicion
and thus conducted an unlawful Terry stop, [she] may nonetheless be entitled to
qualified immunity if [she] had arguable reasonable suspicion . . . .”). While this
error is most significant to the search and seizure analyses, it also bears upon
Watson’s retaliation claim. See Nieves, 139 S. Ct. at 1724.

                                          -9-
       Moreover, the district court defined the relevant law at too high a level of
generality to conduct a proper clearly established analysis. See N.S., 933 F.3d at
970 (“Yet the Supreme Court has warned courts not to ‘define clearly established
law at [such] a high level of generality.’” (alteration in original) (quoting Kisela v.
Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam))). “Although there need not be
‘a case directly on point for a right to be clearly established, existing precedent must
have placed the . . . constitutional question beyond debate[]’ . . . .” Id. (citation
omitted). The law must be sufficiently clear such that “every ‘reasonable [officer]
would understand what he is doing is unlawful.’” District of Columbia v. Wesby,
138 S. Ct. 577, 589 (2018) (emphasis added) (citation omitted); Hunter v. Bryant,
502 U.S. 224, 229 (1991) (per curiam) (“The qualified immunity standard ‘gives
ample room for mistaken judgments’ by protecting ‘all but the plainly incompetent
or those who knowingly violate the law.’” (citation omitted)). “[S]pecificity is
especially important in the Fourth Amendment context, where the Court has
recognized that it is sometimes difficult for an officer to determine how the relevant
legal doctrine . . . will apply to the factual situation the officer confronts.” Kisela,
138 S. Ct. at 1152 (first alteration in original) (citation omitted).

       Finally, the district court’s excessive force analysis fails to identify a specific
right or factually analogous cases. See id. at 1153 (“Use of excessive force is an
area of the law ‘in which the result depends very much on the facts of each case,’
and thus police officers are entitled to qualified immunity unless existing precedent
‘squarely governs’ the specific facts at issue.” (citation omitted)). “‘[O]utside [of]
an obvious case,’ the [Supreme] Court has explained, it is not enough ‘to state that
an officer may not use unreasonable and excessive force, deny qualified immunity,
and then remit the case for a trial on the question of reasonableness.’” N.S., 933
F.3d at 970 (first two alterations in original) (citation omitted). Accordingly,
because of the district court’s incomplete analysis on both the constitutional
violation and clearly established prongs, we can neither affirm nor reverse the denial
of qualified immunity. See O’Neil, 496 F.3d at 918.



                                          -10-
                                         IV.

       The City likewise contends that the district court erred in denying its motion
for summary judgment on Watson’s Monell claims. Specifically, the City argues
that Officer Boyd’s actions did not violate clearly established law and thus Watson
cannot show the City’s fault rose to the level of deliberate indifference. See, e.g.,
Robbins v. City of Des Moines, 984 F.3d 673, 681-82 (8th Cir. 2021) (describing
the deliberate indifference necessary to establish a Monell claim). However, we do
not have jurisdiction to review the district court’s decisions on this matter. See
Birkeland v. Jorgensen, 971 F.3d 787, 791 (8th Cir. 2020) (“Ordinarily, this [C]ourt
lacks jurisdiction over a denial of summary judgment ‘because such an order is not
a final decision.’” (citation omitted)). Unlike the denial of qualified immunity, the
denial of summary judgment on a Monell claim is an interlocutory order not
immediately appealable under the collateral order doctrine. See Shannon v. Koehler,
616 F.3d 855, 865 n.8 (8th Cir. 2010).

        Accordingly, we may only exercise jurisdiction over such an order when it is
“‘inextricably intertwined’ with an issue we have jurisdiction to review.” Birkeland,
971 F.3d at 791. “An issue is ‘inextricably intertwined’ with properly presented
issues only ‘when the appellate resolution of the collateral appeal necessarily
resolves the pendent claims as well.’” Manning v. Cotton, 862 F.3d 663, 671 (8th
Cir. 2017). Only this Court’s reversal of a district court’s denial of qualified
immunity will resolve the pendent Monell claim. Cf. Johnson v. City of Ferguson,
926 F.3d 504, 506 (8th Cir. 2019) (en banc) (“This circuit has consistently
recognized a general rule that, in order for municipal liability to attach, individual
liability first must be found on an underlying substantive claim.” (citation omitted)).
Any other resolution of the appeal will not resolve the question of the municipality’s
liability, and we will accordingly lack jurisdiction. See Manning, 862 F.3d at 671
(“Deciding to uphold the district court’s denial of qualified immunity for the
[o]fficers does not resolve whether the City is entitled to summary judgment on the
municipal liability claims.”). Here, we recognize that the district court’s
determination of Watson’s claims against Officer Boyd on remand may impact
                                         -11-
Watson’s Monell claim; nonetheless, our decision to remand the claims against
Officer Boyd does not resolve Watson’s Monell claim against the City on appeal.
Accordingly, we lack jurisdiction over the City’s appeal.

                                        V.

       We pass no judgment on whether Officer Boyd is entitled to qualified
immunity because the district court failed to undertake the necessary analysis.
Accordingly, we vacate the district court’s order and remand the case for a more
detailed consideration and explanation of the validity, or not, of Officer Boyd’s
claim to qualified immunity in a manner consistent with this opinion, and we dismiss
the City’s appeal for lack of jurisdiction.
                        ______________________________




                                       -12-